Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the cooling channels in the baseplate, DC voltage terminal, high-voltage assembly, low-voltage electrical system must be shown or the feature(s) canceled from the claim(s).  For examining purposes, the cooling channels in the baseplate will be construed as being taught by the prior art.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17, 21, 22, 25-27, 30, 34 & 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 17 recites the broad recitation “within the base plate, or is arranged on the base plate”, and the claim also recites “in particular recessed into the same” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  For examining purposes, the claimed limitations will be construed as being taught by the prior art.
Regarding claim 21, it is unclear as to what makes the electrical system of applicant’s disclosed vehicle to be high-voltage.  As such, the examiner is interpreting any system of a hybrid or electric vehicle to be high-voltage.  For examining purposes, the limitations at question will be construed as being taught by the prior art.
Regarding claims 22, 25, 34 & 35 it is unclear as to which side of what component of applicant’s claimed invention is being referred to.  For examining purposes, the claimed limitations will be construed as being taught by the prior art.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto et al. (JP 2016032330) in view of Odaka et al. (WO 2013140704).

16.Okamoto et al. teach:
(New) A Motor vehicle comprising an electric motor 1 for driving the motor vehicle (excerpt below) and a power converter device/power device 6 for supplying an alternating current to the electric motor (excerpt below), said power converter device having a cooling device/1st & 2nd heat sink 21 & 22, wherein the cooling device has at least one coolant connection 23 & 24, which is fluidically connected to a coolant port 30 & 31 of the electric motor to form a common cooling circuit (fig 5), wherein the power converter device is arranged on a motor housing 4 of the electric motor, wherein the power converter device and the motor housing delimit a receiving area (within wall portion 8, fig 1), which is delimited by a frame-like and/or trough-like section/insertion hole 29 of the motor housing and in which the coolant connection and the coolant port are located (figs 1-6), and a baseplate/substrate 13 (fig below); but does not teach that the power converter device has a base plate, on both sides of which components of the power converter device are arranged.

    PNG
    media_image1.png
    612
    462
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    138
    859
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    213
    865
    media_image3.png
    Greyscale

Odaka et al. teach that the power converter device 1 has a base plate/case body 11, on both sides of which components 4 & 2 of the power converter device 1 are arranged to increase cooling capacity on both sides of the base plate(excerpt below).

    PNG
    media_image4.png
    112
    851
    media_image4.png
    Greyscale

Therefore, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Okamoto et al. so that the power converter device has a base plate, on both sides of which components of the power converter device are arranged, as taught by Odaka et al. so as to increase cooling capacity on both sides of the base plate.

17. Okamoto et al. has been discussed above, re claim 16; but does not teach that the cooling device is formed by a plurality of cooling channels provided within the base plate, or is arranged on the base plate, in particular recessed into the same.

Odaka et al. teach that the cooling device/cooling body 3 is formed by a plurality of cooling channels provided within the base plate (via cooling medium supple/discharge sections 14 & 15 which is also being referred to as the cooling connection), or is arranged on the base plate, in particular recessed into the same to increase cooling capacity.

Thus, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Okamoto et al. so that the cooling device is formed by a plurality of cooling channels provided within the base plate, or is arranged on the base plate, in particular recessed into the same, as taught by Odaka et al. so as to increase cooling capacity.

18. Okamoto et al. teach:
(New) The motor vehicle according to claim 16, wherein the coolant connection is located on the side of the base plate that faces the electric motor or on at least one lateral edge of the base plate (fig above).

19. Okamoto et al. teach:
(New) The motor vehicle according to claim 16, wherein a power electronics converter unit/inverter 7, and/or an intermediate circuit capacitor 7, and/or a control device, and/or a DC voltage terminal/busbar 28 for connecting the power converter device to a low-voltage electrical system of the motor vehicle are provided as components.

20. Okamoto et al. teach:
(New) The motor vehicle according to claim 17, wherein the power converter unit is arranged on the cooling device, which is arranged on the base plate/substrate 13 (fig above).

21. Okamoto et al. teach:
 (New) The motor vehicle according to claim 16, wherein an electromagnetic filter unit, and/or an AC voltage terminal 28 for electrically connecting the power converter device to the electric motor, and/or a DC voltage terminal for electrically connecting the power converter device to a high-voltage assembly (since the inverter 7 converts dc into ac power, it is inherent that there are dc voltage terminals within the power device and PD external component case 27), and/or a DC voltage terminal for electrically connecting the electric motor to a low-voltage electrical system of the motor vehicle via the power converter device are provided as components.

22. Okamoto et al. teach:
 (New) The motor vehicle according to claim 16, wherein a housing part 5 (for power device) and housing part 27 (for inverter components) of the power converter device houses the components 6, 27 & 7 arranged on the side that faces the electric motor.


23. Okamoto et al. teach:
 (New) The motor vehicle according to claim 22, wherein the coolant connection 23 extends through the housing part 5 or is located outside of the housing part 27 on the base plate (annotated fig above 1).

24. Okamoto et al. teach:
 (New) The motor vehicle according to claim 23, wherein the coolant connection provided outside of the housing part 5 & 27 is located on the side of the base plate/substrate 13 that faces the electric motor or on the or one lateral edge of the base plate (fig above).

25. Okamoto et al. teach:
 (New) The motor vehicle according to claim 16, wherein a housing part 5 & 27 of the power converter device houses the components 7, 28 & 6 arranged on the side that faces away from the electric motor (fig above).

26. Okamoto et al. teach:
 (New) The motor vehicle according to claim 17, wherein the coolant connection 23 is located on the side of the base plate/substrate 13 that faces the electric motor or on at least one lateral edge of the base plate.



27. Okamoto et al. teach:
 (New) The motor vehicle according to claim 17, wherein a power electronics converter unit/inverter 7, and/or an intermediate circuit capacitor 7, and/or a control device, and/or a DC voltage terminal/busbar 28 for connecting the power converter device to a low-voltage electrical system of the motor vehicle are provided as components.

28. Okamoto et al. teach:
 (New) The motor vehicle according to claim 18, wherein power electronics converter unit/inverter 7, and/or an intermediate circuit capacitor 7, and/or a control device, and/or a DC voltage terminal/busbar 28 for connecting the power converter device to a low-voltage electrical system of the motor vehicle are provided as components.

29. Okamoto et al. teach:
 (New) The motor vehicle according to claim 19, wherein the power converter unit is arranged on the cooling device, which is arranged on the base plate (fig above).

30. Okamoto et al. teach:
 (New) The motor vehicle according to claim 17, wherein an electromagnetic filter unit, and/or an AC voltage terminal 28 for electrically connecting the power converter device to the electric motor, and/or a DC voltage terminal for electrically connecting the power converter device to a high-voltage assembly (since the inverter 7 converts dc into ac power, it is inherent that there are dc voltage terminals within the power device and PD external component case 27), and/or a DC voltage terminal for electrically connecting the electric motor to a low-voltage electrical system of the motor vehicle via the power converter device are provided as components.

31. Okamoto et al. teach:
 (New) The motor vehicle according to claim 18, wherein an electromagnetic filter unit, and/or an AC voltage terminal 28 for electrically connecting the power converter device to the electric motor, and/or a DC voltage terminal for electrically connecting the power converter device to a high-voltage assembly (since the inverter 7 converts dc into ac power, it is inherent that there are dc voltage terminals within the power device and PD external component case 27), and/or a DC voltage terminal for electrically connecting the electric motor to a low-voltage electrical system of the motor vehicle via the power converter device are provided as components.

32. Okamoto et al. teach:
 (New) The motor vehicle according to claim 19, wherein an electromagnetic filter unit, and/or an AC voltage terminal 28 for electrically connecting the power converter device to the electric motor, and/or a DC voltage terminal for electrically connecting the power converter device to a high-voltage assembly (since the inverter 7 converts dc into ac power, it is inherent that there are dc voltage terminals within the power device and PD external component case 27), and/or a DC voltage terminal for electrically connecting the electric motor to a low-voltage electrical system of the motor vehicle via the power converter device are provided as components.

33. Okamoto et al. teach:
 (New) The motor vehicle according to claim 20, wherein an electromagnetic filter unit, and/or an AC voltage terminal 28 for electrically connecting the power converter device to the electric motor, and/or a DC voltage terminal for electrically connecting the power converter device to a high-voltage assembly (since the inverter 7 converts dc into ac power, it is inherent that there are dc voltage terminals within the power device and PD external component case 27), and/or a DC voltage terminal for electrically connecting the electric motor to a low-voltage electrical system of the motor vehicle via the power converter device are provided as components.

34. Okamoto et al. teach:
 (New) The motor vehicle according to claim 17, wherein a housing part 5 (for power device) and housing part 27 (for inverter components) of the power converter device houses the components 6, 27 & 7 arranged on the side that faces the electric motor.

35. Okamoto et al. teach:
 (New) The motor vehicle according to claim 18, wherein a housing part 5 (for power device) and housing part 27 (for inverter components) of the power converter device houses the components 6, 27 & 7 arranged on the side that faces the electric motor.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRANCE L KENERLY whose telephone number is (571)270-7851. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERRANCE L KENERLY/Primary Examiner, Art Unit 2832